Citation Nr: 1417238	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-21 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a right ankle sprain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to March 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which awarded a temporary 100 percent disability rating for a right ankle disability, effective August 30, 2010, and continued a 20 percent disability rating, effective December 1, 2010.

The Veteran testified before the undersigned during an April 2012 videoconference hearing.  A copy of the transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to adjudication of the Veteran's increased rating claim.

Initially, it is unclear whether the Veteran's diagnosed chronic post tibial tendon tear/dysfunction is associated with her service-connected right ankle sprain residuals or with  nonservice-connected disability, including pes planus.  Nor is it clear whether surgery performed on the Veteran in September 2010 and December 2012 was related to her service-connected right ankle disability.  In this regard, while the Veteran has reported to medical providers that she underwent right ankle reconstruction, the associated September 2010 surgery report shows a pre- and post-operative diagnosis of right acquired flat foot with posterior tibial tendon dysfunction.  The December 2012 report also shows procedures related to a bunion and the posterior tibial tendon, in addition to the right ankle.  Thus, remand is necessary to clarify whether the diagnosed chronic post tibial tendon dysfunction and the September 2010 and December 2012 surgeries relate to the Veteran's service-connected right ankle disability.

Next, the Veteran's last examination to evaluate her right ankle was in December 2010.  At that time, the examiner noted the Veteran to still be in the recovery phase from her September 2010 surgery and determined that in order to truly evaluate any increase in the Veteran's disability, she would have to be evaluated further out from surgery.  Additionally, the Veteran underwent additional surgery in December 2012 on her right ankle.  Given that it has been over three years since her last examination, and that she has not been reexamined following either her September 2010 or December 2012 surgery, the Board finds a new examination is necessary to evaluate the current right ankle sprain residuals.

Finally, the AOJ should consider whether referral is warranted for consideration of an extraschedular rating, given the Veteran's complaints of instability of the right ankle, which is not contemplated by DC 5271 for limitation of motion.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any pertinent VA treatment records for the period since May 2011. 

2.  Then, afford the Veteran a VA examination to determine the current degree of severity of the Veteran's right ankle disability and any associated disorders. 

The pertinent contents of the Veteran's physical and electronic claims files should be made available to and reviewed by the examiners. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

Additionally, the examiner should specifically address whether the diagnosed chronic post tibial tendon dysfunction is related to residuals of a right ankle sprain, and to what extent, if any, the surgery performed in December 2010 or December 2012 was related to the Veteran's service-connected residuals of a right ankle sprain. 

A rationale for all conclusions should be provided.  If any requested information cannot be provided, the examiner should offer an explanation for that.

3.  After the requested development has been completed, and any additional development accomplished as may become indicated by a review of the additional records obtained, the claim should be re-adjudicated based on all the evidence of record, including evidence received after issuance of the most recent Supplemental Statement of the Case in June 2011, to include whether referral for an extraschedular evaluation is warranted.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



